UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 COMMISSION FILE NUMBER 0-28720 (Exact Name of Registrant as Specified in its Charter) DELAWARE 73-1479833 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 4 Brussels Street, Worcester, Massachusetts 01610 (Address of Principal Executive Offices) (Zip Code) (508) 791-6710 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated Filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 2, 2011 the issuer had outstanding 288,683,494 shares of its Common Stock, par value $.001 per share. 1 PAID, INC. Form 10-Q For the Three months ended March 31, 2011 TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements Balance Sheets March 31, 2011 (unaudited) and December 31, 2010 3 Statements of Operations Three months ended March 31, 2011 and 2010 (unaudited) 4 Statements of Cash Flows Three months ended March 31, 2011 and 2010 (unaudited) 5 Statement of Changes in Shareholders’ Equity Three months ended March 31, 2011 (unaudited) 6 Notes to Financial Statements Three months ended March 31, 2011 and 2010 7-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II – Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 - 2 - Table of Contents ITEM 1.FINANCIAL STATEMENTS ASSETS MARCH 31, DECEMBER 31, 2010 (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Prepaid royalties Total current assets Property and equipment, net Intangible asset, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Capital lease - current portion Accrued expenses Deferred revenues Total current liabilities Long term liability Capital lease - net of current portion Commitments and contingencies (note 7) Shareholders' equity: Common stock, $.001 par value, 350,000,000 shares authorized; 288,410,798 and 286,449,511 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to financial statements - 3 - Table of Contents PAID, INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, (Unaudited) Revenues $ $ Cost of revenues Gross profit Operating expenses Loss from operations ) ) Other Income (expense) Interest expense ) - Other income 7 41 Total other income (expense), net ) 41 Loss before taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Loss per share - basic $
